 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM NIBLE,                                    Case No. 1:19-cv-00340-SAB (PC)
12                       Plaintiff,                     ORDER REQUIRING PLAINTIFF TO SHOW
                                                        CAUSE IN WRITING WHY ACTION
13           v.                                         SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PAY FILING FEE OR TO
14    S. WINN-REED, et al.,                             SUBMIT AN APPLICATION TO PROCEED
                                                        IN FORMA PAUPERIS
15                       Defendants.
                                                        (ECF No. 5)
16
                                                        FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff William L. Nible is proceeding pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20          On March 14, 2019, Plaintiff initiated the instant action by filing a complaint pursuant to
21   42 U.S.C. § 1983 and an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
22   (ECF Nos. 1, 2.) However, Plaintiff’s application to proceed in forma pauperis was deficient
23   because the application did not include Plaintiff’s original signature, which is required by Federal
24   Rule of Civil Procedure 11(a) and Local Rule 131. (ECF No. 2.)
25          Therefore, on March 15, 2019, the Court issued an order directing Plaintiff to, within 30
26   days from the date of service of the order, either submit an application to proceed in forma pauperis
27   that includes Plaintiff’s original signature or pay the $400.00 filing fee. (ECF No. 5.)
28
                                                       1
 1            However, the deadline for Plaintiff to comply with the Court’s March 15, 2019 order has

 2   passed, and Plaintiff has not submitted a new application to proceed in forma pauperis, paid the

 3   $400.00 filing fee, or otherwise responded in any way to the Court’s order.

 4            Local Rule 110 provides that “[f]ailure of … a party to comply … with any order of the

 5   Court may be grounds for imposition by the Court of any and all sanctions authorized by statute or

 6   Rule or within the inherent power of the Court.” Further, a plaintiff’s failure to comply with court

 7   orders and prosecute their action is grounds for dismissal. In re Phenylpropanolamine (PPA)

 8   Products Liability Litigation, 460 F.3d 1217, 1226-29 (9th Cir. 2006).

 9            Accordingly, the Court HEREBY ORDERS that:

10            1.      Within fourteen (14) days from the date of service of this order, Plaintiff shall

11                    EITHER:

12                    a. Complete and return an application to proceed in forma pauperis that includes

13                       Plaintiff’s original signature; OR

14                    b. Pay the $400.00 filing fee for this action; OR

15                    c. Show cause in writing why this action should not be dismissed for failure to

16                       comply with the Court’s March 15, 2019 order;

17            2.      The Clerk of the Court shall send Plaintiff a blank application to proceed in forma

18                    pauperis by a prisoner; and

19            3.      Plaintiff is warned that failure to comply with this order will result in a

20                    recommendation to a district judge that the instant action be dismissed for failure to
21                    obey a court order and failure to prosecute.

22
     IT IS SO ORDERED.
23

24   Dated:        April 24, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
